DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. No. 34,797) on 03/11/2021.
The application has been amended as follows: 
(Currently Amended) A shift register [[unit]] circuit, comprising: 
a first controlling sub-circuit configured to receive a first voltage signal and write the first voltage signal to a first node under a control of the first voltage signal, and receive a second voltage signal and write a second voltage signal to a second node under a control of the second voltage signal; 
a first voltage dividing sub-circuit electrically coupled to the first controlling sub-circuit and an outputting signal terminal, and configured to receive a third voltage signal and an outputting signal from the outputting signal terminal, write the third voltage signal to the first node under a control of the outputting signal; and write the third voltage signal to the second node under the control of the outputting signal; 
a charging and discharging sub-circuit electrically coupled to the first controlling sub- circuit, the first voltage dividing sub-circuit, a first inputting signal terminal and a second inputting signal terminal, and configured to receive a first clock signal, and write a first inputting signal from the first inputting signal terminal to a third node or receive a second inputting signal from the second inputting signal terminal to the third node, under a control of the first clock signal, a voltage at the first node, and a voltage at the second node; and 

wherein the charging and discharging sub-circuit comprises a forward charging and discharging sub-circuit, and a reverse charging and discharging sub-circuit, 
wherein the forward charging and discharging sub-circuit comprises a fifth transistor and a sixth transistor, wherein a gate of the fifth transistor is electrically coupled to a first clock signal terminal for providing a first clock signal, a first electrode of the fifth transistor is electrically coupled to the first inputting signal terminal, and a second electrode of the fifth transistor is electrically coupled to a first electrode of the sixth transistor; and a gate of the sixth -3- transistor is electrically coupled to the first node, and a second electrode of the sixth transistor is electrically coupled to the third node; and 
wherein the reverse charging and discharging sub-circuit comprises a seventh transistor and an eighth transistor, wherein a gate of the seventh transistor is electrically coupled to the first clock signal terminal, a first electrode of the seventh transistor is electrically coupled to the second inputting signal terminal, and a second electrode of the seventh transistor is electrically coupled to a first electrode of the eighth transistor; and 
a gate of the eighth transistor is electrically coupled to the second node, and a second electrode of the eighth transistor is electrically coupled to the third node.  
(Currently Amended) The shift register [[unit]] circuit of claim 1, wherein the first controlling sub-circuit comprises a first transistor and a second transistor, wherein 
a gate of the first transistor and a first electrode of the first transistor are electrically coupled to a first voltage signal terminal for providing the first voltage signal, and a second electrode of the first transistor is electrically coupled to the first node; and 
a gate of the second transistor and a first electrode of the second transistor are electrically coupled to a second voltage signal terminal for providing the second voltage signal, and a second electrode of the second transistor is electrically coupled to the second node.  
(Currently Amended) The shift register [[unit]] circuit of claim 1, wherein the first voltage dividing sub-circuit comprises a third transistor and a fourth transistor, wherein 
a gate of the third transistor is electrically coupled to the outputting signal terminal, a first electrode of the third transistor is electrically coupled to the first node, and a second electrode of the third transistor is electrically coupled to a third voltage signal terminal for providing the third voltage signal; and 
a gate of the fourth transistor is electrically coupled to the outputting signal terminal, a first electrode of the fourth transistor is electrically coupled to the second node, and a second electrode of the fourth transistor is electrically coupled to the third voltage signal terminal.  
(Currently Amended) The shift register [[unit]] circuit of claim 1, wherein the outputting sub-circuit comprises a first capacitor and a ninth transistor, wherein 

a gate of the ninth transistor is electrically coupled to the third node, a first electrode of the ninth transistor is electrically coupled to a second clock signal terminal for providing a second clock signal, and a second electrode of the ninth transistor is electrically coupled to the outputting signal terminal.  
(Currently Amended) The shift register [[unit]] circuit of claim 1, further comprising: 
a first noise reduction sub-circuit configured to write the third voltage signal to the outputting signal terminal under the control of the voltage at the first node or the voltage at the second node.  
(Currently Amended) The shift register [[unit]] circuit of claim 6, wherein the first noise reduction sub-circuit comprises a tenth transistor and an eleventh transistor, wherein 
a gate of the tenth transistor is electrically coupled to the first node, a first electrode of the tenth transistor is electrically coupled to the outputting signal terminal, and a second electrode of the tenth transistor is electrically coupled to the third voltage signal terminal; and 
a gate of the eleventh transistor is electrically coupled to the second node, a first electrode of the eleventh transistor is electrically coupled to the outputting signal terminal, and a second electrode of the eleventh transistor is electrically coupled to the third voltage signal terminal.  
(Currently Amended) The shift register [[unit]] circuit of claim 1, further comprising: 
a second controlling sub-circuit configured to receive the first voltage signal and write the first voltage signal to a fourth node under the control of the first voltage signal; and receive the second voltage signal and write the second voltage signal to a fifth node under a control of the second voltage signal; 
a second voltage dividing sub-circuit configured to receive a third voltage signal, write the third voltage signal to the fourth node under the control of the voltage at the third node, and write the third voltage signal to the fifth node under a control of the voltage at the third node; and 
a second noise reduction sub-circuit configured to write the third voltage signal to the third node under a control of the voltage at the fourth node or a voltage at the fifth node.  
(Currently Amended) A gate driving circuit, comprising: 
N stages of shift register [[units]] circuits according to claim 1; 
wherein the first inputting signal terminal of the nth stage of shift register [[unit]] circuit is electrically coupled to the outputting signal terminal of the (n-1)th stage of shift register [[unit]] circuit, and the second inputting signal terminal of the nth stage of shift register [[unit]] circuit is electrically coupled to the outputting signal terminal of the (n+1)th stage of shift register [[unit]] circuit, N is an integer greater than or equal to 4, and n is an integer greater than 1 and less than N.  
11. (Currently Amended) A method for driving the shift register [[unit]] circuit of claim 1, comprising: 

during a second period, controlling, by the outputting sub-circuit, the outputting signal terminal to output the second clock signal under the control of the voltage at the third node.  
12. (Currently Amended) The shift register [[unit]] circuit of claim 2, wherein the first voltage dividing sub-circuit comprises a third transistor and a fourth transistor, wherein 
a gate of the third transistor is electrically coupled to the outputting signal terminal, a first electrode of the third transistor is electrically coupled to the first node, and a second electrode of the third transistor is electrically coupled to a third voltage signal terminal for providing the third voltage signal; and 
a gate of the fourth transistor is electrically coupled to the outputting signal terminal, a first electrode of the fourth transistor is electrically coupled to the second node, and a second electrode of the fourth transistor is electrically coupled to the third voltage signal terminal.  
13. (Currently Amended) The shift register [[unit]] circuit of claim 2, wherein the charging and discharging sub-circuit comprises a forward charging and discharging sub-circuit, and a reverse charging and discharging sub-circuit, 
wherein the forward charging and discharging sub-circuit comprises a fifth transistor and a sixth transistor, wherein a gate of the fifth transistor is electrically coupled to a first clock signal terminal for providing a first clock signal, a first electrode 
wherein the reverse charging and discharging sub-circuit comprises a seventh transistor and an eighth transistor, wherein a gate of the seventh transistor is electrically coupled to the first clock signal terminal, a first electrode of the seventh transistor is electrically coupled to the second inputting signal terminal, and a second electrode of the seventh transistor is electrically coupled to a first electrode of the eighth transistor; a gate of the eighth transistor is electrically coupled to the second node, and a second electrode of the eighth transistor is electrically coupled to the third node.  
14. (Currently Amended) The shift register [[unit]] circuit of claim 3, wherein the charging and discharging sub-circuit comprises a forward charging and discharging sub-circuit, and a reverse charging and discharging sub-circuit, 
wherein the forward charging and discharging sub-circuit comprises a fifth transistor and a sixth transistor, wherein a gate of the fifth transistor is electrically coupled to a first clock signal terminal for providing a first clock signal, a first electrode of the fifth transistor is electrically coupled to the first inputting signal terminal, and a second electrode of the fifth transistor is electrically coupled to a first electrode of the sixth transistor; a gate of the sixth transistor is electrically coupled to the first node, and a second electrode of the sixth transistor is electrically coupled to the third node; and 

15.	(Currently Amended) The shift register [[unit]] circuit of claim 12, wherein the charging and discharging sub-circuit comprises a forward charging and discharging sub-circuit, and a reverse charging and discharging sub-circuit, 
wherein the forward charging and discharging sub-circuit comprises a fifth transistor and a sixth transistor, wherein a gate of the fifth transistor is electrically coupled to a first clock signal terminal for providing a first clock signal, a first electrode of the fifth transistor is electrically coupled to the first inputting signal terminal, and a second electrode of the fifth transistor is electrically coupled to a first electrode of the sixth transistor; a gate of the sixth transistor is electrically coupled to the first node, and a second electrode of the sixth transistor is electrically coupled to the third node; and -8- wherein the reverse charging and discharging sub-circuit comprises a seventh transistor and an eighth transistor, wherein a gate of the seventh transistor is electrically coupled to the first clock signal terminal, a first electrode of the seventh transistor is electrically coupled to the second inputting signal terminal, and a second electrode of the seventh 

REASONS FOR ALLOWANCE
Claims 1-3 and 5-15 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 5-15 are allowed for same reason indicated on the previous office action mailed on 12/24/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622